PER CURIAM.
This action was brought to collect a balance due on an account for goods, wares, and merchandise sold by plaintiff ta defendant; it being admitted by both parties that the property sold consisted largely of intoxicating liquors. The defense was that the defendant at the time of such sales was an habitual drunkard. This was the main issue submitted to the jury, and the verdict was for the plaintiff. There was evidence to sustain it, and, under the well-known rule, the order appealed from, which denied defendant’s motion for a new trial, must be, and hereby is, affirmed.